Citation Nr: 1533529	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-10 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee degenerative joint disease (DJD), originally rated as residuals of a meniscectomy of the right knee.  

2.  Entitlement to service connection for a right hip disability. 

3.  Entitlement to service connection for a right ankle disability.  

4.  Entitlement to a temporary total rating based on convalescence for a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran testified at a videoconference hearing before the Board in May 2015.  A transcript of that hearing has been associated with the claims file. 

The Board notes that the Veteran has claimed entitlement to a temporary total rating based on convalescence for a service-connected disability in a February 2014 claim.  As the rating of the service-connected disability is already on appeal, the Board considers this issue to be an element of the increased rating claim and will address it in the remand below.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






REMAND

The Board notes that the Veteran asserts entitlement to a temporary total rating based on convalescence for a service-connected disability in a February 2014 claim.  The Veteran received a total knee replacement in January 2014.  

VA is required to conduct a comprehensive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, VA is required to afford the Veteran a VA examination to assess the post-operative severity of his service-connected disability of the right knee.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran has asserted that his right hip and ankle disabilities are secondary to the service-connected right knee disability.  The Board notes that the VA examiner did not provide an aggravation opinion regarding the right ankle.  Additionally, although the examiner provided an opinion regarding whether the Veteran's pre-existing hip complaints were aggravated during service, he did not provide an opinion regarding whether the Veteran's current hip disability is aggravated by his service-connected right knee disability.  As these findings are missing and the Veteran has asserted that the examinations were inadequate, the Board finds that a new examination is necessary before a decision on the merits may be made. 

During the November 2011 VA examination, the examiner noted that the Veteran had his neck fused in 1992, but that no records were supplied.  He indicated that these records might be useful.  Therefore, the RO should contact the Veteran to obtain the name and location of the doctor that performed the 1992 surgery.  The RO should obtain a release for any records and attempt to obtain and associate them with the claims file.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine the name and location of the doctor that performed the 1992 fusion of his neck.  After obtaining a release for those records, attempt to obtain and associate the records with the claims file.  Also, obtain authorization from the Veteran to obtain records from Dr. James Retmier related to the total knee replacement surgery and associated treatment of the right knee.  The RO must make two attempts to obtain any private records identified unless the first attempt demonstrates that further attempts would be futile.  If private records are identified but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained the claim may be readjudicated.

2.  After associating any outstanding records with the claims folder, schedule the Veteran for a VA examination of the knee, hip, and ankle.  The claims folder should be made available to and reviewed by the examiner.  The examiner should also address the following:

a.)  The examiner should determine the nature, extent, and severity of the Veteran's service-connected right knee disability in accordance with VA rating criteria and is asked to address the extent of the Veteran's right knee disability both before and after his total knee replacement.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected right knee disability resulted in the total knee replacement surgery.

b.)  Is it at least as likely as not (50 percent probability or more) that any right ankle disability or right hip disability was caused by the Veteran's service-connected right knee DJD, to include any altered gait?  
c.)  Is it at least as likely as not (50 percent probability or more) that any right ankle disability or right hip disability was aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected right knee DJD, to include any altered gait?

In providing the above opinions, the examiner should note the Veteran's assertions that he worked in the management side of construction for most of his employment.   

A complete rationale must be provided for all findings and conclusions.  

3.  The Veteran must be advised of the importance of reporting to the VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

